
QuickLinks -- Click here to rapidly navigate through this document

--------------------------------------------------------------------------------

EXHIBIT 10.1

SUBORDINATED BRIDGE NOTE

PURCHASE AGREEMENT

DATED AS OF NOVEMBER 26, 2001

BY AND BETWEEN

CTN MEDIA GROUP, INC.

AND

U-C HOLDINGS, L.L.C.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Table of Contents

 
   
   
  Page

--------------------------------------------------------------------------------

ARTICLE I             DEFINITIONS
ARTICLE II
 
 
 
 
 
  CLOSING     2.01   Authorization of Notes   7     2.02   Purchase and Sale of
Initial Note   7     2.03   Initial Closing   8     2.04   Purchase of
Additional Notes   8     2.05   Subsequent Closings   8     2.06   Conversion
Rights   8     2.07   Security Interest   9
ARTICLE III
 
 
 
 
 
  PURCHASER'S REPRESENTATIONS     3.01   Investment Intention   9     3.02  
Corporate Existence   10     3.03   Corporate Power; Authorization; Enforceable
Obligations   10     3.04   Confidentiality   10 ARTICLE IV            
COMPANY'S REPRESENTATIONS, WARRANTIES AND COVENANTS     4.01   Capitalization  
10     4.02   Authorization and Issuance of the Notes   11     4.03   Corporate
Existence; Compliance with Law   11     4.04   Subsidiaries   12     4.05  
Corporate Power; Authorization; Enforceable Obligations   12     4.06  
Financial Statements   12     4.07   Ownership of Property   13     4.08  
Material Contracts; Indebtedness   13     4.09   Environmental Protection   13  
  4.10   Labor Matters   14     4.11   Securities Laws   15     4.12   Taxes  
15     4.13   No Litigation   16     4.14   Brokers   16     4.15   Management
and Labor Agreements   16     4.16   Patents, Trademarks, Copyrights and
Licenses   16     4.17   No Material Adverse Effect   17     4.18   ERISA   17  
  4.19   Registration Rights   19     4.20   Required Filings   19     4.21  
Full Disclosure   19     4.22   Use of Proceeds   19     4.23   Insurance   19

i

--------------------------------------------------------------------------------

    4.24   Affiliated Transactions   19     4.25   Special Finance Committee  
19
ARTICLE V
 
 
 
 
 
  EVENTS OF NONCOMPLIANCE     5.01   Definition   20     5.02   Consequences of
Events of Noncompliance   21
ARTICLE VI
 
 
 
 
 
  CONDITIONS PRECEDENT TO CLOSING     6.01   Conditions Precedent   21
ARTICLE VII
 
 
 
 
 
  SECURITIES LAWS MATTERS     7.01   General Provisions   23     7.02  
Information Requests   23
ARTICLE VIII
 
 
 
 
 
  EXPENSES
ARTICLE IX
 
 
 
 
 
  LIMITATION ON CLAIMS OF THE PURCHASER     9.01   Limitation   23
ARTICLE X
 
 
 
 
 
  MISCELLANEOUS     10.01   Notices   24     10.02   Binding Effect; Benefits  
25     10.03   Amendment   25     10.04   Successors and Assigns; Assignability
  25     10.05   Remedies   25     10.06   Section and Other Headings   26    
10.07   Severability   26     10.08   Entire Agreement   26     10.09  
Counterparts   26     10.10   Publicity   26     10.11   Governing Law   26    
10.12   No Setoffs, etc   26     10.13   No Strict Construction   27

ii

--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

Schedule 4.01   Capitalization Schedule 4.03   Foreign Qualification Schedule
4.04   Subsidiaries Schedule 4.06   Financial Statements; Other Obligations
Schedule 4.07   Ownership of Property Schedule 4.08   Material Contracts
Schedule 4.10   Labor Matters Schedule 4.12   Taxes Schedule 4.13   Litigation
Schedule 4.15   Management and Labor Agreements Schedule 4.19   Registration
Rights Schedule 4.23   Insurance Schedule 4.24   Affiliated Transactions
Exhibit A
 
Form of Note Exhibit B   Subordinated Security Agreement Exhibit C  
Capitalization Chart

iii

--------------------------------------------------------------------------------


SUBORDINATED BRIDGE NOTE
PURCHASE AGREEMENT


    THIS SUBORDINATED BRIDGE NOTE PURCHASE AGREEMENT (the "Agreement"), is dated
as of November 26, 2001, by and between CTN Media Group, Inc., a Delaware
corporation having an office at 3350 Peachtree Road, Suite 1500, Atlanta,
Georgia 30326 (the "Company"), and U-C Holdings, L.L.C., a Delaware limited
liability company (the "Purchaser").

    WHEREAS, the Company has agreed to issue and sell to Purchaser, and
Purchaser has agreed to purchase from the Company, upon the terms and conditions
hereinafter provided, subordinated bridge notes in the form attached hereto as
Exhibit A (the "Notes").

    WHEREAS, the Company has agreed to grant to Purchaser a lien on the assets
of the Company as collateral security for the obligations of the Company under
this Agreement and the Notes upon the terms and conditions set forth in a
Subordinated Security Agreement in the form attached hereto as Exhibit B.

    NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained, it is agreed as follows:

ARTICLE 1

DEFINITIONS


    "Affiliate" of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
"control" means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities or otherwise.

    "Affiliated Group" shall mean an affiliated group as defined in Section 1504
of the IRC (or any analogous combined, consolidated or unitary group defined
under state, local or foreign income tax law) of which Company is or has been a
member.

    "Annual Report" shall mean the annual report of the Company on Form 10-KSB
for the fiscal year ended December 31, 2000, which has been filed with the SEC.

    "Board" shall mean the board of directors of the Company.

    "Business Day" shall mean any day that is not a Saturday, a Sunday or a day
on which banks are required or permitted to be closed in the State of Illinois
or the State of Georgia.

    "Capitalization Chart" shall have the meaning set forth in Section 4.01.

    "Certificate of Incorporation" shall mean the Amended and Restated
Certificate of Incorporation of the Company filed on May 9, 2001 with the
Secretary of State of the State of Delaware, and as the same may be further
amended, modified or restated from time to time.

    "Charges" shall mean (A) all federal, state, county, city, municipal, local,
foreign or other governmental (including, without limitation, PBGC taxes at the
time due and payable, levies, assessments, charges, liens, claims or
encumbrances upon or relating to (i) the Company's employees, payroll, income or
gross receipts, (ii) the Company's ownership or use of any of its assets, or
(iii) any other aspect of the Company's business, or (B) any liability of the
Company for the payment of any amounts of the type described in clause (A)
arising as a result of being (or ceasing to be) a member of any Affiliated Group
(or being included (or required to be included) in any tax return relating
thereto).

    "Closing" shall mean each of the Initial Closing and each Subsequent
Closing, and "Closing Date" shall mean each of the Initial Closing Date and each
Subsequent Closing Date.

    "COBRA" shall have the meaning set forth in Section 4.18(l) hereof.

    "Commitment Termination Date" shall have the meaning given to it in
Section 2.04 hereof.

    "Common Stock" shall mean the common stock of the Company, par value $.005
per share.

--------------------------------------------------------------------------------

    "Company" shall mean CTN Media Group, Inc., a Delaware corporation having an
office at 3350 Peachtree Road, Suite 1500, Atlanta, Georgia 30326.

    "Controlled Group" shall mean all members of a controlled group of
corporations and all members of a controlled group of trades or businesses
(whether or not incorporated) under common control which, together with the
Company, are treated as a single employer under Section 414 of the IRC or
Section 4001 of ERISA.

    "Environmental Laws" shall mean all federal, state and local laws, statutes,
ordinances and regulations, now or hereafter in effect, and in each case as
amended or supplemented from time to time, and any judicial or administrative
interpretation thereof, including, without limitation, any applicable judicial
or administrative order, consent decree or judgment, relative to the applicable
Real Estate, relating to the regulation and protection of human health, safety,
the environment and natural resources (including, without limitation, ambient
air, surface water, groundwater, wetlands, land surface or subsurface strata,
wildlife, aquatic species and vegetation). Environmental Laws include but are
not limited to the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. / / 9601 et seq.) ("CERCLA"); the
Hazardous Material Transportation Act, as amended (49 U.S.C. / / 1801 et seq.);
the Federal Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C.
/ / 136 et seq. ); the Resource Conservation and Recovery Act, as amended (42
U.S.C. / /6901 et seq.) ("RCRA"); the Toxic Substance Control Act, as amended
(15 U. S.C. / / 2601 et seq.); the Clean Air Act, as amended (42 U. S.C. / / 740
et seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. / /
1251 et seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. / /
651 et sec.) ("OSHA"); and the Safe Drinking Water Act, as amended (42 U.S.C.
/ / 300f et seq.), and any and all regulations promulgated thereunder, and all
analogous state and local counterparts or equivalents and any transfer of
ownership notification or approval statutes.

    "Environmental Liabilities and Costs" shall mean all liabilities,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages, consequential damages, treble damages, costs and expenses (including,
without limitation, all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim, suit,
action or demand by any Person, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute or common law
(including, without limitation, any thereof arising under any Environmental Law,
permit, order or agreement with any Governmental Authority) and which relate to
any health or safety condition regulated under any Environmental Law or in
connection with any other environmental matter or Spill or the presence of a
hazardous substance or threatened Spill of any Hazardous Substance.

    "ERISA" shall mean the Employee Retirement Income Security Act of 1974 (or
any successor legislation thereto), as amended from time to time and any
regulations promulgated thereunder.

    "ERISA Affiliate" shall mean, with respect to the Company, any trade or
business (whether or not incorporated) under common control with the Company and
which, together with the Company, are treated as a single employer within the
meaning of Section 414(b), (c), (m) or (o) of the IRC, excluding the Purchaser
and each other Person which would not be an ERISA Affiliate if the Purchaser did
not own any issued and outstanding shares of Stock of the Company.

    "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended,
and all rules and regulations promulgated thereunder.

    "Evaluation Material" shall have the meaning set forth in Section 3.04.

    "Event of Noncompliance" shall have the meaning set forth in Section 5.01.

    "Facility" shall have the meaning set forth in Section 4.09.

    "Financials" shall mean the financial statements referred to in Section 4.07
hereof.

2

--------------------------------------------------------------------------------

    "GAAP" shall mean generally accepted accounting principles in the United
States of America as in effect from time to time.

    "Governmental Authority" shall mean any nation or government, any state or
other political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

    "Guaranteed Indebtedness" shall mean, as to any Person, any obligation of
such Person guaranteeing any Indebtedness, lease, dividend, or other obligation
("primary obligations") of any other Person (the "primary obligor") in any
manner including, without limitation, any obligation or arrangement of such
Person (a) to purchase or repurchase any such primary obligation, (b) to advance
or supply funds (i) for the purchase or payment of any such primary obligation
or (ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency or any balance sheet condition
of the primary obligor, (c) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, or (d) to indemnify the owner of such primary obligation against
loss in respect thereof.

    "Hazardous Substance" shall have the meaning set forth in Section 4.09(a)
hereof.

    "Indebtedness" of any Person shall mean (i) all indebtedness of such Person
for borrowed money or for the deferred purchase price of property or services
(including, without limitation, reimbursement and all other obligations with
respect to surety bonds, letters of credit and bankers acceptances, whether or
not matured, but not including obligations to trade creditors incurred in the
ordinary course of business), (ii) all obligations evidenced by notes, bonds,
debentures or similar instruments, (iii) all indebtedness created or arising
under any conditional sale or other title retention agreements with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (iv) all capital lease obligations
required to be capitalized in accordance with GAAP, (v) all Guaranteed
Indebtedness, (vi) all Indebtedness referred to in clause (i), (ii), (iii), (iv)
or (v) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness and (vii) all liabilities under Title IV of ERISA.

    "Independent Third Parties" shall mean third party investors who are not
Affiliates of the Purchaser, the Company or any of the WSP Parties.

    "Initial Closing" and "Initial Closing Date" shall have the meaning set
forth in Section 2.03.

    "Initial Note" shall have the meaning set forth in Section 2.02.

    "Initial Principal Amount" shall have the meaning set forth in Section 2.02.

    "IRC" shall mean the Internal Revenue Code of 1986, as amended, and any
successor thereto.

    "IRS" shall mean the Internal Revenue Service, or any successor thereto.

    "LaSalle Credit Agreement" shall mean the Amended and Restated Credit
Agreement, dated as of August 14, 2001, by and between the Company and LaSalle
Bank National Association, as amended, restated and modified from time to time.

    "Lien" shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority, or other security agreement or
preferential arrangement of any kind or nature whatsoever (including without
limitation, any title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing

3

--------------------------------------------------------------------------------

statement perfecting a security interest as to assets owned by the relevant
Person under the Uniform Commercial Code or comparable law of any jurisdiction).

    "Material Adverse Effect" shall mean material adverse effect on the
business, assets, operations, prospects or financial or other condition of the
Company.

    "Material Contracts" shall mean (i) all of the Company's contracts,
agreements, leases or other instruments to which the Company is a party or by
which the Company or its properties are bound, which in the Company's good faith
judgment are required to be disclosed as exhibits to the Company's annual report
on Form 10-KSB, (ii) all of the Company's and its Subsidiaries' loan agreements,
bank lines of credit agreements, indentures, mortgages, deeds of trust, pledge
and security agreements, factoring agreements, conditional sales contracts,
letters of credit or other debt instruments, (iii) all material operating or
capital leases for equipment to which the Company is a party, (iv) all
non-competition and similar agreements other than as contained in employment
agreements to which the Company is a party, (v) all contracts for the employment
of any officer or employee, (vi) all consulting agreements, (vii) any guarantees
by the Company, (viii) all distributor and sales agency agreements, (ix) all
other material contracts not made in the ordinary course of business, and (x)
all material contracts relating to the operation of the Company or, the
production of or programming for the Company or related to the technology
utilized by the Company.

    "Multiemployer Plan" shall mean a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA, and to which Company or any ERISA Affiliate is making, is
obligated to make, has made or been obligated to make, contributions on behalf
of participants who are or were employed by any of them.

    "New Financing" means the consummation by the Company of a new round of
equity or subordinated debt financing approved by the Special Finance Committee
with Independent Third Parties by the Commitment Termination Date.

    "New Securities" shall have the meaning set forth in Section 2.06.

    "Notes" shall have the meaning set forth in the Recitals.

    "PBGC" shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

    "Pension Plan" shall mean all "employee benefit plans", as defined in
Section 3(3) of ERISA, and any other employee benefit arrangements or payroll
practices, including, without limitation, severance pay, sick leave, vacation
pay, salary continuation for disability, consulting or other compensation
agreements, retirement, deferred compensation, bonus, stock purchase,
hospitalization, medical insurance, life insurance and scholarship programs (the
"Plans") maintained by the Company or to which the Company contributed,
contributes or is obligated to contribute thereunder, and (ii) all "employee
pension plans", as defined in Section 3(2) of ERISA, maintained by the Company
or any of its ERISA Affiliates to which the Company or any of its ERISA
Affiliates contributed, contributes or is obligated to contribute thereunder.

    "Permitted Indebtedness" shall mean any debt incurred by the Company under
the LaSalle Credit Agreement or permitted to be incurred by the Company under
Section 10.7 of the LaSalle Credit Agreement.

    "Person" shall mean any individual, sole proprietorship, partnership,
limited liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government (whether federal, state, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or
department thereof).

    "Preferred Stock" shall mean the Series A Convertible Preferred Stock and
the Series B Convertible Preferred Stock of the Company, par value $.001 per
share.

4

--------------------------------------------------------------------------------

    "Purchaser" shall mean U-C Holdings, L.L.C., a Delaware limited liability
company.

    "Registration Rights Agreement" shall mean the Registration Rights Agreement
between the Company and the Purchaser, dated as of April 25, 1997, as such
agreement may be amended, supplemented or otherwise modified from time to time
in accordance with the terms thereof.

    "SEC" shall mean the U.S. Securities and Exchange Commission, or any
successor thereto.

    "Securities Act" shall mean the Securities Act of 1933, as amended, and all
rules and regulations promulgated thereunder.

    "Special Finance Committee" means the special finance committee of the
Company, the members of which are independent from the Purchaser.

    "Spill" shall have the meaning set forth in Section 4.09.

    "Stock" shall mean all shares, options, warrants, general or limited
partnership interests, limited liability company membership interest,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity whether
voting or nonvoting, including, without limitation, common stock, preferred
stock, or any other equity security (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the SEC under the Exchange
Act).

    "Subordinated Security Agreement" shall mean the Subordinated Security
Agreement by and between Company and Purchaser, dated as of the date hereof, in
the form attached hereto as Exhibit B, as amended, restated and modified from
time to time.

    "Subordination Agreement" shall mean the Subordination and Intercreditor
Agreement by and between Company, Purchaser and LaSalle Bank National
Association, dated as of the date hereof, as amended, restated and modified from
time to time.

    "Subsequent Closing" or "Subsequent Closing Date" shall refer to any closing
pursuant to Section 2.02 hereof that takes place after the Initial Closing.

    "Subsidiary" shall mean, with respect to any Person, (a) any corporation of
which an aggregate of more than 50% of the outstanding Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person and/or one or more Subsidiaries of such
Person, and (b) any partnership or other entity in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than 50%.

    "Transaction Documents" shall mean this Agreement, the Notes issued pursuant
hereto, the Subordinated Security Agreement, the Subordination Agreement and all
other agreements or documents contemplated herein.

    "WSP Parties" shall mean Willis Stein & Partners, L.P., Willis Stein &
Partners II, L.P. and Willis Stein & Partners Dutch, L.P.

    References to this "Agreement" shall mean this Subordinated Bridge Note
Purchase Agreement, including all amendments, modifications and supplements and
any exhibits or schedule to any of the foregoing, and shall refer to the
Agreement as the same may be in effect at the time such reference becomes
operative.

    Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given such term in
accordance with GAAP, and all financial computations hereunder shall be
computed, unless otherwise specifically provided herein, in accordance

5

--------------------------------------------------------------------------------

with GAAP, consistently applied. That certain terms or computations are
explicitly modified by the phrase "in accordance with GAAP" shall in no way be
construed to limit the foregoing. The words "herein," "hereof" and "hereunder"
and other words of similar import refer to this Agreement, as a whole, including
the exhibits and schedules hereto, as the same may from time to time be amended,
modified or supplemented, and not to any particular section, subsection or
clause contained in this Agreement. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and the plural, and pronouns stated in the masculine, feminine or
neuter gender shall include the masculine, the feminine and the neuter.

ARTICLE 2

CLOSING

    2.1 Authorization of Notes. At or prior to the Initial Closing, the Company
shall have duly authorized the issuance and sale to the Purchaser of the Notes,
in form and substance as set forth in Exhibit A attached hereto, to be purchased
at the Initial Closing or any Subsequent Closing.

    2.2 Purchase and Sale of Initial Note. Subject to the terms and conditions
set forth in this Agreement, at the Initial Closing, the Purchaser shall
purchase from the Company, and the Company shall sell to the Purchaser, a Note
in the aggregate principal amount of $1,500,000 (the "Initial Principal
Amount"), for a purchase price equal to $1,500,000 (the "Initial Note").

    2.3 Initial Closing. The closing of the purchase and sale of the Initial
Note (the "Initial Closing") shall take place at the offices of Kirkland &
Ellis, 200 East Randolph Drive, Chicago, Illinois on November 26, 2001, or at
such other place or on such other date as may be mutually agreeable to the
Company and the Purchaser (the "Initial Closing Date"). On the Initial Closing
Date, the Company shall deliver to the Purchaser an instrument evidencing the
Initial Note to be purchased by the Purchaser, executed by the Company and
issued in the name of the Purchaser, upon payment of the Initial Principal
Amount by payment of cash by wire transfer of immediately available funds to the
Company.

    2.4 Purchase of Additional Notes. Subject to the terms and conditions set
forth in this Agreement and in this Section 2.04, from time to time after the
Initial Closing and until the earlier of (a) three months following the Initial
Closing Date (the "Commitment Termination Date"), and (b) the consummation of a
New Financing, the Purchaser shall purchase from the Company additional Notes at
any Subsequent Closing up to an aggregate principal amount of $1,500,000 and an
aggregate purchase price of $1,500,000 (the "Additional Notes"); provided that,
the Purchaser shall only be obligated to purchase such Additional Notes if (i)
the Purchaser shall have received a request in writing from the Special Finance
Committee (which notice may be waived by the parties to this Agreement)
specifying (A) a proposed date for the Subsequent Closing, (B) the proposed
principal amount of each Additional Note to be purchased and (C) such other
information as the Purchaser may request, (ii) the Purchaser and the WSP Parties
shall have consented in writing to the purchase of such Additional Notes as
described in the written request from the Special Finance Committee and (iii)
the conditions precedent set forth in this Agreement have been satisfied or
waived as provided herein.

    2.5 Subsequent Closings. The closing of the purchase and sale of each
Additional Note (each, a "Subsequent Closing") shall take place at the offices
of Kirkland & Ellis, 200 East Randolph Drive, Chicago, Illinois on the date
proposed by the Company for the Subsequent Closing, or at such other place or on
such other date as may be mutually agreeable to the Company and the Purchaser
(each, a "Subsequent Closing Date"). On each Subsequent Closing Date, the
Company shall deliver to the Purchaser an instrument evidencing the Additional
Note to be purchased by the Purchaser, executed by the Company and issued in the
name of the Purchaser, against delivery by the Purchaser of the purchase price
therefor by payment of cash by wire transfer of immediately available funds to
the Company.

6

--------------------------------------------------------------------------------

    2.6 Conversion Rights.

    (a) In connection with each New Financing, the Company and the Special
Finance Committee shall deliver a written notice to each holder of a Note no
less than 15 days prior to the proposed closing date of such New Financing (the
"New Financing Closing Date") setting forth such proposed New Financing Closing
Date, the terms of such New Financing and such other information as the
Purchaser may request. All or any portion of the principal amount of any Notes
outstanding at the time of a New Financing (including all accrued but unpaid
interest thereon) shall be convertible at the election of the holders of a
majority of the aggregate principal amount of such Notes, upon written notice of
such election to the Company (including the principal amount to be converted in
connection with such New Financing) no less than five (5) days prior to any
proposed New Financing Closing Date, into the same securities (the "New
Securities") offered in such New Financing at the same price at which such New
Securities will be issued and sold in such New Financing, and subject to the
same restrictions to which such New Securities are subject (including, without
limitation, to the provisions of any subordination agreements governing such New
Securities), to Independent Third Parties, on terms no less favorable to the
holders of the Notes.

 
   
   
    For example, with respect to each Note to be converted (or any portion
thereof), the holder of such Note shall receive New Securities with a value of
$1 (which value shall equal the sale price of such New Securities at the time of
the New Financing) in exchange for each $1 of principal amount and/or accrued
interest.    

    (b) If all or any portion of the principal amount of the Notes (including
all accrued but unpaid interest thereon) has not been converted on or prior to
the Commitment Termination Date, the interest rate on any such outstanding Notes
(including all accrued but unpaid interest thereon) shall increase immediately
to 18% (or, if less, the highest rate permitted by law). With respect to any
such Notes, any increase of the interest rate resulting from the operation of
this subparagraph shall continue until the earlier to occur of the conversion of
such Notes in accordance with Section 2.06(a) above or payment of the full
amount of principal and accrued interest on such Notes.

    2.7 Security Interest. Subject to the terms and conditions of this Agreement
and the Subordination Agreement, on or prior to the Initial Closing Date, the
Company shall grant to Purchaser a lien on its assets pursuant to and as
described in the Subordinated Security Agreement attached hereto as Exhibit B.

ARTICLE 3

PURCHASER'S REPRESENTATIONS

    As of each Closing, the Purchaser makes the following representations and
warranties to the Company, each and all of which shall survive the execution and
delivery of this Agreement and each Closing hereunder:

    3.1 Investment Intention. The Purchaser hereby represents that it is an
"accredited investor" (as defined in Rule 501 under Regulation D of the
Securities Act), and that it is acquiring the Notes purchased hereunder or
acquired pursuant hereto for its own account with the present intention of
holding such securities for purposes of investment, and that it has no intention
of selling such securities in a public distribution in violation of the federal
securities laws or any applicable state securities laws; provided that nothing
contained herein shall prevent the Purchaser and subsequent holders of Notes
from transferring such securities in compliance with the provisions of Article
VII hereof.

7

--------------------------------------------------------------------------------

    3.2 Corporate Existence. The Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation.

    3.3 Corporate Power; Authorization; Enforceable Obligations. The execution,
delivery and performance by the Purchaser of the Transaction Documents to be
executed by it: (i) are within Purchaser's power, as applicable; (ii) have been
duly authorized by all necessary action, as applicable; (iii) are not in
contravention of any provision of the Purchaser's governing documents, as
applicable; and (iv) will not violate any law or regulation, or any order or
decree of any court or governmental instrumentality binding on the Purchaser.
The Purchaser has full power and authority to perform its obligations under the
Transaction Documents. The Transaction Documents to which the Purchaser is a
party have each been duly executed and delivered by Purchaser and constitute the
legal, valid and binding obligations of the Purchaser, enforceable against it in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors' rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

    3.4 Confidentiality. The Purchaser acknowledges that the Company has made
available to it certain information concerning the business, financial
condition, operations, assets and liabilities of the Company solely for the
purpose of evaluating a possible transaction between the Company and the
Purchaser. The Purchaser agrees to use commercially reasonable efforts to keep
confidential, except to the extent required by applicable law, regulation, order
or legal process, any such information (whether prepared by the Company, its
advisors or otherwise and irrespective of the form of communication provided)
which has been furnished to the Purchaser by or on behalf of the Company
(collectively referred to as the "Evaluation Material") (it being understood
that the Purchaser shall in no event be responsible for any employee or former
employee of the Company failing to maintain the confidentiality of the
Evaluation Material). The term "Evaluation Material" does not include
information which (i) is or becomes generally available to the public other than
as a result of a disclosure by the Purchaser, (ii) was within the Purchaser's
possession prior to its being furnished by or on behalf of the Company, (iii)
becomes available to the Purchaser on a non-confidential basis from a source
other than the Company or (iv) was independently developed by the Purchaser.

ARTICLE 4

COMPANY'S REPRESENTATIONS, WARRANTIES AND COVENANTS

    As of each Closing, the Company makes the following representations,
warranties and covenants to the Purchaser, each and all of which shall survive
the execution and delivery of this Agreement and the Closing:

    4.1 Capitalization.

    (a) The "Capitalization Chart" attached hereto as Exhibit C sets forth a
true and complete description of all authorized, issued and outstanding shares
of the Company by including a description of (i) the number of shares of each
class of Stock of the Company issued and outstanding and (ii) the number and
class of all outstanding warrants, options and other securities convertible
into, or exchangeable for, shares of Common Stock or other securities of the
Company.

    (b) All issued and outstanding Stock of the Company listed on the
Capitalization Chart is duly authorized, validly issued, fully paid and
non-assessable. Schedule 4.01 hereto or the Annual Report contains a complete
and correct list of all stockholders of the Company owning, to the knowledge of
the Company, more than 5% of the outstanding Stock of the Company and the number
of shares or warrants owned by each. Except as set forth in Schedule 4.01 or the
Annual Report (i) there is no existing option, warrant, call, commitment or
other agreement to which the Company is a party requiring, and there are no
convertible securities of the Company outstanding

8

--------------------------------------------------------------------------------

which upon conversion would require, the issuance of any additional shares of
Stock of the Company or other securities convertible into shares of equity
securities of the Company, (ii) there are no agreements or obligations
(contingent or otherwise) requiring the Company to repurchase or otherwise
acquire or retire any shares of its capital stock or any warrants, options or
other rights to acquire its capital stock, and (iii) there are no agreements to
which the Company is a party or, to the knowledge of the Company, to which any
stockholder or warrant holder of the Company is a party, with respect to the
voting or transfer of the Stock of the Company. Except as set forth in Schedule
4.01 or the Annual Report, there are no stockholders' preemptive rights or
rights of first refusal or other similar rights with respect to the issuance of
the Notes by the Company. True and correct copies of the Certificate of
Incorporation and by-laws of the Company, as in effect on the date hereof, have
been delivered to the Purchaser.

    4.2 Authorization and Issuance of the Notes. The issuance of the Notes at
such Closing has been duly authorized by all necessary corporate action on the
part of the Company and, upon delivery to the Purchaser of the Notes, the Notes
will have been validly issued and free and clear of all pledges, liens,
encumbrances and preemptive rights.

    4.3 Corporate Existence; Compliance with Law. The Company (i) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware; (ii) except as indicated in Schedule 4.03, is duly
qualified as a foreign corporation and in good standing under the laws of
Alabama, Arizona, California, Delaware, Georgia, Illinois, Massachusetts, New
York, and Vermont and each jurisdiction where its ownership or lease of property
or the conduct of its business requires such qualification (except for
jurisdictions in which such failure to so qualify or to be in good standing
would not have a Material Adverse Effect); (iii) has the requisite corporate
power and authority and the legal right to own, pledge, mortgage or otherwise
encumber and operate its properties, to lease the property it operates under
lease, and to conduct its business as now being conducted in all material
respects; (iv) has, or has applied for, all material licenses, permits, consents
or approvals from or by, and has made all material filings with, and has given
all material notices to, all Governmental Authorities having jurisdiction, to
the extent required for such ownership, operation and conduct; (v) is in
compliance with its Certificate of Incorporation and by-laws in all material
respects; and (vi) is in compliance with all applicable provisions of applicable
laws, including, but not limited to, the Securities Act and the Exchange Act,
except for such non-compliance which would not have a Material Adverse Effect.
The Company has timely filed all reports with the SEC required by the Securities
Act and Exchange Act and a Rule 144 exemption is available to qualified holders
of Stock of the Company.

    4.4 Subsidiaries. Except for those entities listed on the Schedule 4.04,
there currently exist no Subsidiaries of the Company and the Company has no
equity interest in any other Person.

    4.5 Corporate Power; Authorization; Enforceable Obligations. The execution,
delivery, and performance by the Company of this Agreement, the other
Transaction Documents to which it is a party and all instruments and documents
to be delivered by the Company, the issuance and sale of the Notes, and the
consummation of the other transactions contemplated by any of the foregoing: (i)
are within the Company's corporate power and authority; (ii) have been duly
authorized by all necessary or proper corporate action; (iii) are not in
contravention of any provision of the Company's Certificate of Incorporation or
by-laws; (iv) will not violate any law or regulation, or any order or decree of
any court or governmental instrumentality; (v) will not conflict with or result
in the breach or termination of, constitute a default under or accelerate any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which the Company is a party or by which the
Company or any of their property is bound; (vi) will not result in the creation
or imposition of any Lien upon the capital stock or any of the property of the
Company and (vii) do not require the consent or approval of, or any filing with,
any Governmental Authority or any other Person (except to the extent previously
obtained or made). The execution, delivery and performance of this Agreement and
the transactions contemplated herein do not require approval or consent of the
stockholders or other holders of Stock

9

--------------------------------------------------------------------------------

of the Company or the approval or authorization of any Governmental Authority,
The Nasdaq Stock Market (except for the listing of additional shares pursuant to
NASD Rule 4310(c)(17) regarding notice of issuance of additional securities
issuable upon conversion of the Notes), any other securities exchange or any
other Person. Each of this Agreement and the other Transaction Documents, shall
have been duly executed and delivered by the Company and each shall then
constitute a legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors' rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

    4.6 Financial Statements.

    (a) The audited financial statements of the Company dated as of December 31,
2000 (the "Financials") have been prepared in accordance with the books and
records of the Company, present fairly the financial condition of the Company as
of the respective dates indicated therein and the results of operations for the
respective periods indicated therein, and have been prepared in accordance with
GAAP applied on a consistent basis.

    (b) Except as set forth in Schedule 4.06 or the Annual Report, the Company
has no material obligations, contingent or otherwise, including, without
limitation, liabilities for Charges, long-term leases or long-term commitments
which are not reflected in the Financials, other than those incurred since
December 31, 2000 in the ordinary course of business (none of which is a
liability resulting from breach of contract, breach of warranty, tort,
infringement, or any claim or lawsuit).

    (c) Except as set forth in Schedule 4.06, no dividends or other
distributions have been declared, paid or made upon any Stock of the Company,
nor has any Stock of the Company been redeemed, retired, purchased or otherwise
acquired for value by the Company since December 31, 2000.

    4.7 Ownership of Property.

    (a) The Company does not own any real estate. Except as set forth in
Schedule 4.07 or the Annual Report, the Company owns, has a valid leasehold
interest in, or has a valid license to use, all material assets, properties and
rights, whether tangible or intangible, necessary for the conduct of its
business as presently conducted and as presently proposed to be conducted.

    (b) All real property leased by the Company is set forth in Schedule 4.07 or
the Annual Report. Each of such leases is valid and enforceable in accordance
with its terms (subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors'
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity)) and is in full force and effect. Except as set
forth in Schedule 4.07 or the Annual Report, the Company is not in default of
its obligations under any material lease or has it delivered or received any
notice of default under any such lease, nor to the knowledge of the Company has
any event occurred which, with the giving of notice, the passage of time or
both, would constitute a default under any such lease.

    4.8 Material Contracts; Indebtedness. Each of the Material Contracts is a
valid and binding agreement of the Company enforceable against the Company in
accordance with its terms (subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors' rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity)), and the Company has no

10

--------------------------------------------------------------------------------

knowledge that any Material Contract is not a valid and binding agreement
against the other parties thereto. Except as set forth in Schedule 4.08 or the
Annual Report, the Company is not in material default or breach (whether with or
without the passage of time, the giving of notice or both) or in receipt of any
claims of default or breach in either case that could reasonably be expected to
have a Material Adverse Effect, nor to the Company's knowledge is any third
party in default or breach, under or with respect to any Material Contract.
Except as set forth in Schedule 4.08 or the Annual Report, the Company has no
Indebtedness except for indebtedness under the LaSalle Credit Agreement and
except for Permitted Indebtedness.

    4.9 Environmental Protection.

    (a) To the Company's actual knowledge without independent investigation, all
real property owned, leased or otherwise operated by the Company and each
Subsidiary (a "Facility") is free of contamination from any substance, waste or
material (i) currently identified to be toxic or hazardous pursuant to, or which
may result in liability under, any Environmental Law or (ii) within the
definition of a substance which is toxic or hazardous under any Environmental
Law, including, without limitation, any asbestos, PCB, radioactive substance,
methane, volatile hydrocarbons, industrial solvents, oil or petroleum or
chemical liquids or solids, liquid or gaseous products, or any other material or
substance which has in the past or could at any time in the future cause or
constitute a health, safety, or environmental hazard to any Person or property
or result in any Environmental Liabilities and Costs ("Hazardous Substance") of
more than $25,000 or which, in either case, could have a Material Adverse
Effect. Nor has the Company caused or suffered to occur any release, Spill,
migration, leakage, discharge, spillage, uncontrolled loss, seepage, or
filtration of Hazard Substances at or from the Facility (a "Spill") which could
result in Environmental Liabilities and Costs in excess of $25,000.

    (b) The Company and each Subsidiary has generated, treated, stored and
disposed of any Hazardous Substances in full compliance with applicable
Environmental Laws, except for such non-compliances which would not have a
Material Adverse Effect.

    (c) The Company and each Subsidiary has obtained, or has applied for, and is
in full compliance with and in good standing under all permit required under
Environmental Laws (except for such failures which would not have a Material
Adverse Effect). The Company does not have any knowledge of any proceedings to
substantially modify or to revoke any such permit.

    (d) There are no investigations, proceedings or litigation pending or, to
the Company's knowledge, threatened, affecting or against the Company or the
Facilities relating to Environmental Laws or Hazardous Substances.

    (e) Since December 31, 1999, the Company has not received any communication
or notice (including, without limitation, requests for information) indicating
the potential of Environmental Liabilities and Costs against the Company.

    4.10 Labor Matters.

    (a) There are no strikes or other labor disputes against the Company pending
or to the Company's knowledge threatened. Hours worked by and payment made to
employees of the Company have not been in violation of the Fair Labor Standards
Act or any other applicable law dealing with such matters. All payments due from
the Company on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the Company. There is no organizing
activity involving the Company pending or, to the Company's knowledge,
threatened by any labor union or group of employees that individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect. There
are no representation proceedings pending or, to the Company's knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of the Company has made a

11

--------------------------------------------------------------------------------

pending demand for recognition. Except as set forth in Schedule 4.10, there are
no complaints or charges against the Company pending or, to the Company's
knowledge, threatened to be filed with any federal, state, local or foreign
court, governmental agency or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment by
the Company of any individual.

    (b) The Company is not, and during the five years preceding the date hereof
was not, a party to any labor or collective bargaining agreement and there are
no labor or collective bargaining agreements which pertain to employees of the
Company.

    4.11 Securities Laws. In reliance on the representations of the Purchaser
contained in Section 3.01, the offer, issuance, sale and delivery of the Notes,
as provided in this Agreement, are exempt from the registration requirements of
the Securities Act and all applicable state securities laws, and are otherwise
in compliance with such laws. Neither the Company nor any Person acting on its
behalf has taken or will take any action (including, without limitation, any
offering of any securities of the Company under circumstances which would
require the integration of such offering with the offering of the Notes under
the Securities Act and the rules and regulations of the SEC thereunder) which
might subject the offering, issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act. No information contained in the
documents filed with the SEC contains any untrue statement of a material fact,
or omits to state a material fact necessary to make the statements contained
therein not misleading in light of the circumstances under which made.

    4.12 Taxes. Except as otherwise disclosed in Schedule 4.12, all federal,
state, local and foreign tax returns, reports and statements required to be
filed by the Company and each Affiliated Group have been timely filed with the
appropriate Governmental Authority except where the failure to file such report
or statement would not have a Material Adverse Effect and all such returns,
reports and statements are true, correct and complete in all material respects.
Except as otherwise disclosed in Schedule 4.12, all Charges and other
impositions due and payable for the periods covered by such returns, reports and
statements have been paid prior to the date on which any fine, penalty, interest
or late charge may be added thereto for nonpayment thereof or any such fine,
penalty, interest or late charge has been paid. Except as otherwise disclosed in
Schedule 4.12, proper and accurate amounts have been withheld by the Company
from its employees, independent contractors, or other third parties for all
periods in full and complete compliance with the tax, social security and
unemployment withholding provisions of applicable federal, state, local and
foreign law and such withholdings have been timely paid to the respective
governmental agencies. The Company has not executed or filed with the IRS or any
other Governmental Authority any agreement or other document extending, or
having the effect of extending, the period for assessment or collection of any
Charges. Except as otherwise disclosed in Schedule 4.12, no tax audits or other
administrative or judicial proceedings are pending or threatened with regard to
any Charges for which the Company may be liable and which would reasonably be
expected to have a Material Adverse Effect and no assessment of Charges is
proposed against the Company. The Company has not filed a consent pursuant to
IRC Section 341(f) or agreed to have IRC Section 341(f)(2) apply to any
dispositions of subsection (f) assets (as such term is defined in IRC Section
341(f)(4)). None of the property owned by the Company is property which such the
Company is required to treat as being owned by any other Person pursuant to the
provisions of Section 168(f)(8) of the Internal Revenue Code of 1954, as
amended, and in effect immediately prior to the enactment of the Tax Reform Act
of 1986 or is "tax-exempt" use property, within the meaning of IRC Section
168(h). The Company has not agreed or has been requested to make any adjustment
under IRC Section 481(a) by reason of a change in accounting method or
otherwise. The Company has no obligation under any written tax sharing
agreement. The Company is not a party to or bound by any tax allocation or tax
sharing agreement and has no current or potential contractual obligation to
indemnify any other person with respect to any Charges. The Company has not made
any payments, and is not and will not become obligated (under any contract
entered into on or before the Initial

12

--------------------------------------------------------------------------------

Closing Date) to make any payments, that will be non-deductible under Section
280G of the IRC (or any corresponding provision of state, local or foreign
income tax law). The Company will not be required (A) as a result of a change in
method of accounting for a taxable period ending on or prior to the Initial
Closing Date, to include any adjustment in taxable income for any taxable period
(or portion thereof) ending after the Initial Closing Date or (B) as a result of
any deferred intercompany gain described in Treasury Regulation Sections 1.
1502-13 of former Treasury Regulations Section 1. 1502-14 or any excess loss
account described in Treasury Regulation Section 1. 1502-19 (or any
corresponding or similar provision or administrative rule of federal, state,
local or foreign income tax law), to include any item of income in taxable
income for any taxable period (or portion thereof) ending after the Initial
Closing Date, in each case, which would reasonably be expected to have a
Material Adverse Effect. The Company has not been a member of an Affiliated
Group other than one of which the Company was the common parent, or filed or
been included in a combined, consolidated or unitary income tax return, other
than one filed by the Company.

    4.13 No Litigation. Except as set forth in Schedule 4.13, no action, claim
or proceeding is now pending or, to the knowledge of the Company, threatened
against the Company (or to the Company's knowledge, pending or threatened
against or affecting any of the officers, directors or employees of the Company
with respect to its business or proposed business activities), or pending or
threatened by the Company against any third party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
federal, state, or local government or of any agency or subdivision thereof, or
before any arbitrator or panel of arbitrators.

    4.14 Brokers. No broker or finder acting on behalf of the Company brought
about the consummation of the transactions contemplated pursuant to this
Agreement and the Company has no obligation to any Person in respect of any
finder's or brokerage fees (or any similar obligation) in connection with the
transactions contemplated by this Agreement. The Company is solely responsible
for the payment of all such finder's or brokerage fees.

    4.15 Management and Labor Agreements. Except as set forth in Schedule 4.15
or the Annual Report, there are no management agreements covering officers of
the Company.

    4.16 Patents, Trademarks, Copyrights and Licenses. The Company owns all
licenses, patents, patent applications, copyrights, service marks, trademarks
and registrations and applications for registration thereof, and trade names
necessary to continue to conduct its business as heretofore conducted by it and
now being conducted by it. To the Company's knowledge, the Company conducts its
businesses without infringement or claim of infringement of any license, patent,
copyright, service mark, trademark, trade name, trade secret or other
intellectual property right of others and the Company has received no notices
claiming any such infringement. To the Company's knowledge, there is no
infringement by others of any license, patent, copyright, service mark,
trademark, trade name, trade secret or other intellectual property right of the
Company.

    4.17 No Material Adverse Effect. Except as set forth in Schedule 4.17, to
the Company's knowledge, no event has occurred since December 31, 2000 which has
had or could be reasonably expected to have a Material Adverse Effect; provided,
however, the Purchaser acknowledges that it has been advised that the Company
has operated at a loss and has had negative cash flow since October 31, 1998.

    4.18 ERISA.

    (a) During the twelve-consecutive-month period prior to the date of the
execution and delivery of this Agreement, (i) no steps have been taken to
terminate any Pension Plan and (ii) no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under Section
302(f) of ERISA. No condition exists or event or transaction has occurred with
respect to any Pension Plan which could result in the incurrence by the Company
of any material

13

--------------------------------------------------------------------------------

liability, fine or penalty, other than the obligations of the Company to fund
the benefits provided under the Pension Plan.

    (b) All contributions (if any) have been made to any Multiemployer Plan that
are required to be made by the Company or any other member of the Controlled
Group under the terms of the plan or of any collective bargaining agreement or
by applicable law; neither the Company nor any member of the Controlled Group
has withdrawn or partially withdrawn from any Multiemployer Plan, incurred any
withdrawal liability with respect to any such plan or received notice of any
claim or demand for withdrawal liability or partial withdrawal liability from
any such plan, and no condition has occurred which, if continued, might result
in a withdrawal or partial withdrawal from any such plan; and neither the
Company nor any member of the Controlled Group has received any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of any
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the IRC, that any such plan is or may be
terminated, or that any such plan is or may become insolvent.

    (c) The Pension Plans and the trusts maintained pursuant thereto are exempt
from federal income taxation under Section 501 of the IRC, and nothing has
occurred with respect to the operation of the Pension Plans which could cause
the loss of such qualification or exemption or the imposition of any liability,
penalty, or tax under ERISA or the IRC.

    (d) All contributions required by law or pursuant to the terms of the Plans
(without regard to any waivers granted under Section 412 of the IRC) to any
funds or trusts established thereunder or in connection therewith have been made
by the due date thereof (including any valid extension) and no accumulated
funding deficiencies exist in any of the Pension Plans subject to Section 412 of
the IRC.

    (e) There is no "amount of unfunded benefit liabilities" as defined in
Section 4001 (a) (18) of ERISA in any of the respective Pension Plans, which are
subject to Title IV of ERISA. Each of the respective Pension Plans are fully
funded in accordance with the actuarial assumptions used by the PBGC to
determine the level of funding required in the event of the termination of the
Pension Plan and all benefit liabilities do not exceed the assets of such
Pension Plans.

    (f)  There have been no "reportable events" as that term is defined in
Section 404 of ERISA and the regulations thereunder with respect to the Pension
Plans subject to Title IV of ERISA which would require the giving of notice, or
any event requiring disclosure under Sections 4041(c)(3)(C), 4063(a) or 4068(f)
of ERISA.

    (g) There is no material violation of ERISA with respect to the filing of
applicable reports, documents, and notice, regarding the Plans with the
Secretary of Labor and the Secretary of the Treasury or the furnishing of such
documents to the participants or beneficiaries of the Plans.

    (h) To the knowledge of the Company, there are no pending actions, claims or
lawsuits which have been asserted or instituted against the Plans, the assets of
any of the trusts under such Plans or the plan sponsor or the plan
administrator, or against any fiduciary of the Plans with respect to the
operation of such Plans (other than routine benefit claims), nor does the
Company have knowledge of facts which could form the basis for any such claim or
lawsuit.

    (i)  All amendments and actions required to bring the Plans into conformity
in all material respects with all of the applicable provisions of ERISA and
other applicable laws have been made or taken except to the extent that such
amendments or actions are not required by law, regulation or order pronounced by
the IRS, to be made or taken until a date after the applicable Closing Date.

14

--------------------------------------------------------------------------------

    (j)  The Plans have been maintained, in all material respects, in accordance
with their terms and with all provisions of ERISA (including rules and
regulations thereunder) and other applicable Federal and state law, and the
Company or "party in interest" or "disqualified person" with respect to the
Plans has engaged in a "prohibited transaction" within the meaning of Section
4975 of the IRC or Section 406 of ERISA.

    (k) Neither the Company nor any ERISA Affiliate has terminated any Pension
Plan subject to Title IV, or incurred any outstanding liability under Section
4062 of ERISA to the PBGC, or to a trustee appointed under Section 4042 of
ERISA.

    (l)  Neither the Company nor any ERISA Affiliate maintains retiree life and
retiree health insurance plans which are Welfare Plans and which provide for
continuing benefits or coverage for any participant or any beneficiary of a
participant except as may be required under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA"). The Company and each ERISA
Affiliate which maintains a Welfare Plan has complied with the notice and
continuation requirements of COBRA and the regulations thereunder in all
material respects.

    (m) Neither the Company nor any ERISA Affiliate has contributed or been
obligated to contribute to a Multiemployer Plan as of the applicable Closing.

    (n) Neither the Company nor any ERISA Affiliate has withdrawn in a complete
or partial withdrawal from any Multiemployer Plan prior to the applicable
Closing Date, nor has any of them incurred any liability due to the termination
or reorganization of a Multiemployer Plan.

    4.19 Registration Rights. Except as listed in Schedule 4.19 and except
pursuant to the Registration Rights Agreement or as set forth in the Annual
Report, the Company is not obligated to register any of its securities pursuant
to the Securities Act.

    4.20 Required Filings. As of the date hereof, the Company has made all
required filings under the Securities Act and Exchange Act and all information
contained in such filings are true and correct in all material respects and do
not contain any untrue information or omit to state a material fact necessary to
make any statements contained in such filings not misleading in light of the
circumstances under which they were made.

    4.21 Full Disclosure. No information contained in this Agreement, any other
Transaction Document, the Financials or any written statement furnished by or on
behalf of the Company pursuant to the terms of this Agreement contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained herein or therein not misleading in light of
the circumstances under which they were made.

    4.22 Use of Proceeds. The Company shall use the proceeds from the purchase
of the Notes for its working capital and other general corporate purposes,
including debt service requirements.

    4.23 Insurance. Schedule 4.23 lists and briefly describes each insurance
policy maintained by or on behalf of the Company with respect to its properties,
assets and business, together with a claims history for the past five years. All
of such insurance policies are in full force and effect, and the Company is not
and has never been in default with respect to its obligations under any such
insurance policies and the Company has never been denied insurance coverage. The
insurance coverage of the Company is customary for corporations of similar size
engaged in similar lines of business. The Company does not have any
self-insurance or co-insurance programs.

    4.24 Affiliated Transactions. Except for commitments and transactions with
the Purchaser and the WSP Parties and as disclosed for the Company's public
filings or on Schedule 4.24, no officer, director, employee, stockholder, or
Affiliate of the Company or any individual related by marriage or adoption to
any such individual or any entity in which any such Person owns any beneficial
interest is a party to any agreement, Material Contract, commitment or
transaction with the Company or which is pertaining

15

--------------------------------------------------------------------------------

to the business of the Company or has any interest in any property, real or
personal or mixed, tangible or intangible, used in or pertaining to the business
of the Company.

    4.25 Special Finance Committee. None of the members of the Special Finance
Committee is an Affiliate of the Purchaser.

ARTICLE 5

EVENTS OF NONCOMPLIANCE

    5.1 Definition. An "Event of Noncompliance" shall have occurred if:

    (a) the Company fails to pay when due the full amount of principal and
accrued interest thereon on the Notes, whether or not such payment is legally
permissible or is prohibited by any agreement to which the Company is subject;

    (b) the Company breaches or otherwise fails to perform or observe any other
material covenant or agreement set forth herein;

    (c) any representation or warranty contained in this Agreement or required
to be furnished to any holder of Notes pursuant to this Agreement, or any
information contained in writing required to be furnished by the Company or any
Subsidiary to any holder of Notes, is false or misleading in any material
respect on the date made or furnished;

    (d) the Company or any material Subsidiary makes an assignment for the
benefit of creditors; or an order, judgment or decree is entered adjudicating
the Company or any material Subsidiary bankrupt or insolvent, or any order for
relief with respect to the Company or any material Subsidiary is entered under
the Federal Bankruptcy Code; or the Company or any material Subsidiary petitions
or applies to any tribunal for the appointment of a custodian, trustee, receiver
or liquidator of the Company or any material Subsidiary or of any substantial
part of the assets of the Company or any material Subsidiary, or commences any
proceeding (other than a proceeding for the voluntary liquidation and
dissolution of a Subsidiary) relating to the Company or any material Subsidiary
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation law of any jurisdiction; or any such petition
or application is filed, or any such proceeding is commenced, against the
Company or any material Subsidiary and either (i) the Company or any such
Subsidiary by any act indicates its approval thereof, consent thereto or
acquiescence therein or (ii) such petition, application or proceeding is not
dismissed within 60 days;

    (e) a judgment in excess of $150,000 is rendered against the Company or any
material Subsidiary and, within 60 days after entry thereof, such judgment is
not discharged or execution thereof stayed pending appeal, or within 60 days
after the expiration of any such stay, such judgment is not discharged;

    (f)  other than with respect to the debt obligations of the Company under
the LaSalle Credit Agreement, the Company or any material Subsidiary defaults in
the performance of any obligation or agreement if the effect of such default is
to cause an amount exceeding $50,000 to become due prior to its stated maturity
or to permit the holder or holders of any obligation to cause an amount
exceeding $50,000 to become due prior to its stated maturity; or

    (g) the occurrence of a default, which has not been cured, under the terms
of the Preferred Stock (other than under Section 8A(i) or (vii) of the
Certificate of Designations governing the terms of the Preferred Stock).

    5.2 Consequences of Events of Noncompliance.

    (a) Immediately upon the occurrence of an Event of Noncompliance, and for 90
days thereafter that such Event of Noncompliance is continuing, the interest
rate on the Notes shall

16

--------------------------------------------------------------------------------

increase immediately to 18% (or, if less, the highest rate permitted by law).
Any increase of the interest rate resulting from the operation of this
subparagraph shall terminate as of the close of business on the date on which no
Event of Noncompliance exists and the interest rate shall return to 12%, subject
to subsequent increases pursuant to Section 2.06(b) or this Section 5.02(a).

    (b) If any Event of Noncompliance exists, each holder of Notes shall also
have any other rights which such holder is entitled to under any contract or
agreement at any time and any other rights which such holder may have pursuant
to applicable law.

ARTICLE 6

CONDITIONS PRECEDENT TO CLOSING

    6.1 Conditions Precedent. The obligation of the Purchaser to purchase Notes
at the Initial Closing and each Subsequent Closing pursuant to Article II hereof
is subject to the condition that the Purchaser shall have received and the
following shall have been delivered to the Purchaser on each of the Initial
Closing Date and each Subsequent Closing Date in form and substance satisfactory
to the Purchaser, and the following actions occurred on or before such Closing
Date, unless waived in writing by the Purchaser:

    (a) Resolutions of the Board, certified by the Secretary or Assistant
Secretary of the Company, to be duly adopted and in full force and effect on the
Closing Date, authorizing (i) the issuance and sale of the Notes to the
Purchaser as provided in the Transaction Documents, (ii) each of the Transaction
Documents, (iii) the consummation of each of the remaining transactions
contemplated in this Agreement and (iv) officers to execute and deliver this
Agreement and each other Transaction Document to which it is a party.

    (b) Minutes of the meetings of the Special Finance Committee held on
November 16, 2001 and November 26, 2001, certified by the Secretary or Assistant
Secretary of the Company, to be duly adopted and in full force and effect on the
Closing Date, approving and authorizing (i) the issuance and sale of the Notes
to the Purchaser on the terms set forth in the Transaction Documents, and (ii)
the consummation of each of the remaining transactions contemplated in this
Agreement.

    (c) A copy of governmental certificate, dated the most recent practicable
date prior to the Closing Date, with telegram updates where available, showing
that the Company is organized and in good standing in the State of Delaware and
is qualified as a foreign corporation and in good standing in all other
jurisdictions in which it is qualified to transact business.

    (d) A copy of the organizational charter and bylaws and all amendments
thereto of the Company, certified as of a recent date by the Secretary of State
of the State of Delaware.

    (e) Certificates of the Secretary or an Assistant Secretary of the Company,
dated the Closing Date, as to the incumbency and signatures of the officers of
the Company executing this Agreement, the Notes, each other Transaction Document
to which it is a party and any other certificate or other document to be
delivered pursuant hereto or thereto, together with evidence of the incumbency
of such Secretary or Assistant Secretary.

    (f)  A copy of all third party consents and approvals (including, without
limitation, the consent of LaSalle Bank National Association, which consent
shall include a waiver of the provisions of the LaSalle Credit Agreement
prohibiting transactions with affiliates, approval of the terms of the Notes
issued hereunder and/or waiver of the mandatory repayment provisions with
respect to the proceeds received by the Company in connection with the sale of
the Notes hereunder) that are necessary for the consummation of the transactions
contemplated hereby or that are required in order to prevent a breach of or
default under, a termination or modification of, or acceleration of the terms
of, any contract, agreement or document required to be listed on

17

--------------------------------------------------------------------------------

the attached Schedule 4.08 or in the Annual Report, in each case on terms and
conditions reasonably satisfactory to the Purchaser.

    (g) A copy of all governmental and regulatory consents and approvals that
are necessary for the consummation of the transactions contemplated hereby, in
each case on terms and conditions satisfactory to the Purchaser.

    (h) No suit, action or other proceeding shall be pending before any court or
governmental regulatory body or authority in which it is sought to restrain or
prohibit the transactions contemplated hereby, or that could have a Material
Adverse Effect, and no injunction, judgment, order, decree or ruling with
respect thereto shall be in effect.

    (i)  Other than as set forth on the Schedules hereto, since December 31,
2000, there shall have been no material adverse change or material adverse
development in the business, financial condition, business prospects, operating
results, assets, operations or customer, supplier or employee relations of the
Company.

    (j)  The Company shall have sold to the Purchaser the Note to be purchased
at the Initial Closing or any Subsequent Closing, as applicable, which Note
shall be subject to the Subordination Agreement approved by LaSalle Bank
National Association.

    (k) The representations and warranties contained in Article IV hereof shall
be true and correct at and as of each Closing as though then made, except to the
extent of changes caused by the transactions expressly contemplated herein, and
the Company shall have performed in all material respects all of the covenants
required to be performed by it hereunder prior to the Closing.

    (l)  There shall not exist any Event of Noncompliance.

    (m) The Company shall have made all filings under all applicable federal and
state securities laws necessary to consummate the issuance of the Notes pursuant
to this Agreement.

    (n) The Purchaser and the WSP Parties shall have consented to the purchase
of each Note.

    (o) On the Initial Closing Date, the Company shall have executed and
delivered to Purchaser the Subordinated Security Agreement and the Subordination
Agreement.

    (p) The Purchaser shall have received a certificate of an officer of the
Company, in form and substance reasonably satisfactory, stating that the
conditions specified in Sections 6.01(a)-(o), inclusive, and Section 6.01(q)
have been fully satisfied.

    (q) Purchaser shall have received such other documents as the Purchaser may
reasonably request or that are customary to this kind of transaction.

ARTICLE 7

SECURITIES LAWS MATTERS

    7.1 General Provisions. The Notes are transferable only pursuant to (a)
public offerings registered under the Securities Act, (b) Rule 144 or Rule 144A
of the Exchange Act (or any similar rule or rules then in force) if such rule is
available and (c) subject to compliance with applicable security laws, any other
legally available means of transfer.

    7.2 Information Requests. Upon the request of the Purchaser, the Company
shall promptly supply to the Purchaser or its prospective transferees all
information regarding the Company required to be delivered in connection with a
transfer hereof.

18

--------------------------------------------------------------------------------

ARTICLE 8

EXPENSES

    The Company shall pay all reasonable out-of-pocket expenses of (i) the
Purchaser in connection with the preparation, review or negotiation of the
Transaction Documents and the transactions contemplated thereby, including cost
incurred in connection with the Closing, (ii) the Purchaser in connection with
stamp and other taxes which may be payable in respect of the execution and
delivery of this Agreement, the issuance and delivery of the Notes and (iii) the
Purchaser or its managing member in connection with (A) any amendment,
modification or waiver, or consent with respect to, any of the Transaction
Documents, and (B) any attempt by the Purchaser or its managing member to
enforce any of its rights against the Company or any other Person under or
pursuant to of any of the Transaction Documents (including the reasonable fees
and expenses of all of its counsel and consultants retained in connection with
the Transaction Documents and the transactions contemplated thereby).

ARTICLE 9

LIMITATION ON CLAIMS OF THE PURCHASER

    9.1 Limitation.

    (a) The Purchaser shall not bring any action or claim against the Company
for damages for a breach of any representation or warranty covenant contained
herein by the Company until such damages exceed $100,000 at which time the
Purchaser may bring an action for all claims.

    (b) The Company shall not bring any action or claims against the Purchaser
for damages for a breach of any representation, warranty or covenant contained
herein by the Purchaser until such damages exceed $100,000, at which time the
Company may bring an action for all claims.

19

--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

    10.1 Notices. Whenever it is provided herein that any notice, demand,
request, consent, approval, declaration or other communication shall or may be
given to or served upon any of the parties by another, or whenever any of the
parties desires to give or serve upon another any such communication with
respect to this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and either shall be
delivered in person with receipt acknowledged or by registered or certified
mail, return receipt requested, postage prepaid, or by telecopy and confirmed by
telecopy answerback addressed as follows:

    If to the Purchaser:

U-C Holdings, L.L.C.
227 W. Monroe Street, Suite 4300
Chicago, Illinois 60606
Attn: Avy H. Stein
          Daniel M. Gill
Telecopy No.: (312) 422-2424

    with a copy to:

Kirkland & Ellis
200 E. Randolph Street
Chicago, Illinois 60601
Attn: Margaret A. Gibson, Esq.
Telecopy No.: (312) 861-2200

    If to the Company:

CTN Media Group, Inc.
3350 Peachtree Road
Suite 1500
Atlanta, Georgia 30326
Attn: Neil H. Dickson
Telecopy No.: (404) 256-9168


    with a copy to:

Morris, Manning & Martin, L.L.P.
1600 Atlanta Financial Center
3343 Peachtree Road, N.E.
Atlanta, Georgia 30326
Attn: Lauren Z. Burnham, Esq.
Telecopy No.: (404) 365-9532

or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration or other communication hereunder shall be deemed
to have been duly given or served on the date on which personally delivered,
with receipt acknowledged, telecopied and confirmed by telecopy answerback, or
three (3) Business Days after the same shall have been deposited with the United
States mail.

    10.2 Binding Effect; Benefits. Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties to this
Agreement and their respective successors and

20

--------------------------------------------------------------------------------

permitted assigns. Nothing in this Agreement, express or implied, is intended or
shall be construed to give any person other than the parties to this Agreement
or their respective successors or assigns any legal or equitable right, remedy
or claim under or in respect of any agreement or any provision contained herein.

    10.3 Amendment. No amendment or waiver of any provision of this Agreement or
any other Transaction Document nor consent to any departure by the Company
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Company and the Purchaser, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No action taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action, of compliance with any
representations, warranties, covenants or agreements contained herein. The
waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any preceding or succeeding breach
and no failure by either party to exercise any right or privilege hereunder
shall be deemed a waiver of such party's rights or privileges hereunder or shall
be deemed a waiver of such party's rights to exercise the same at any subsequent
time or times hereunder.

    10.4 Successors and Assigns; Assignability. Neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by the Company without the prior written consent of the
Purchaser. All covenants contained herein shall bind and inure to the benefit of
the parties hereto and their respective successors and assigns (including any
subsequent holder of any of the Notes).

    10.5 Remedies. The Purchaser, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach of the provisions of this Agreement and hereby agrees to
waive the defense in any action for specific performance that a remedy at law
would be adequate. In any action or proceeding brought to enforce any provision
of this Agreement or where any provision hereof is validly asserted as a
defense, the successful party shall be entitled to recover reasonable attorneys'
fees in addition to any other available remedy.

    10.6 Section and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

    10.7 Severability. In the event that any one or more of the provisions
contained in this Agreement shall be determined to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision or provisions in every other respect and
the remaining provisions of this Agreement shall not be in any way impaired.

    10.8 Entire Agreement. This Agreement and the agreements and documents
referred to herein contain the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, whether written or oral, relating to such subject
matter in any way.

    10.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

    10.10 Publicity. Neither the Purchaser nor the Company shall issue any press
release or make any public disclosure regarding the transactions contemplated
hereby unless such press release or public disclosure is approved by the other
party in advance. Notwithstanding the foregoing, each of the parties hereto may,
in documents required to be filed by it with the SEC or other regulatory bodies,
make such statements with respect to the transactions contemplated hereby as
each may be advised by

21

--------------------------------------------------------------------------------

counsel is legally necessary or advisable, and may make such disclosure as it is
advised by its counsel is required by law.

    10.11 Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with, the laws of the Delaware without regard to the
principles thereof relating to conflict of laws. Service of process on the
parties in any action arising out of or relating to this Agreement shall be
effective if mailed to the parties in accordance with Section 10.01 hereof. The
parties hereto waive all right to trial by jury in any action or proceeding to
enforce or defend any rights under this Agreement.

    10.12 No Setoffs, etc. All payments hereunder and under the Notes shall be
made by the Company without setoff, offset, deduction or counterclaim, free and
clear of all taxes, levies, imports, duties, fees and charges, and without any
withholding, restriction or conditions imposed by any governmental authority. If
the Company shall be required by any law to deduct, setoff or withhold any
amount from or in respect of any payment to the Purchaser hereunder or under the
Notes, then the amount so payable to the Purchaser shall be increased as may be
necessary so that, after making all required deductions, setoffs and
withholdings, the Purchaser shall receive an amount equal to the sum it would
have received had no such deductions, setoffs or withholding been made.

    10.13 No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

* * * * *

22

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, each of the Company and the Purchaser has executed this
Agreement as of the day and year first above written.

    CTN MEDIA GROUP, INC.
 
 
By:
 
/s/ NEIL H. DICKSON   

--------------------------------------------------------------------------------

Neil H. Dickson
Its: Chief Operating Officer
 
 
U-C HOLDINGS, L.L.C.
 
 
By:
 
WILLIS STEIN & PARTNERS, L.P.     Its:   Managing Member
 
 
 
 
By:
 
Willis Stein & Partners, L.L.C.         Its:   General Partner
 
 
 
 
By:
 
/s/ DANIEL M. GILL   

--------------------------------------------------------------------------------

Daniel M. Gill
Its: Managing Director

23

--------------------------------------------------------------------------------



QuickLinks


SUBORDINATED BRIDGE NOTE PURCHASE AGREEMENT
DEFINITIONS
